Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2017

The Court of Appeals hereby passes the following order:

A17A2034. TONY BRIGHTWELL v. THE STATE.

      In 2009, Tony Brightwell pled guilty to aggravated assault and false
imprisonment. In August 2016, he filed a motion to correct his allegedly void
sentence. The trial court denied the motion on April 4, 2017, and Brightwell filed this
appeal on May 5, 2017. The State has filed a motion to dismiss, contending that the
appeal is untimely. We agree.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here,
Brightwell filed his notice of appeal 31 days after the trial court’s order was entered.
Accordingly, we lack jurisdiction to consider this appeal. The State’s motion to
dismiss is hereby GRANTED, and the appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/11/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.